Citation Nr: 1009592	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a higher rate of special monthly compensation 
(SMC).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1948 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and September 2007 decisions 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current eye disorder that is 
service connected.

2.  The Veteran does not have hearing loss currently 
evaluated at Level XI in each ear.

3.  The Veteran's service-connected disabilities require the 
regular aid and attendance of another person.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an award of SMC based on the need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2006, September 2006, and May 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the aforementioned letters.  The 
notice requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.




Analysis

As a preliminary matter, the Board notes that VA records show 
the Veteran is presently receiving special monthly 
compensation under 38 U.S.C.A. § 1114(k) for anatomical loss 
of one hand.  He is also receiving special monthly 
compensation under 38 U.S.C.A. § 1114(m) on account of 
anatomical loss of one hand and loss of use of the other 
hand.

In the present case, service connection is currently in 
effect for right, below-the-elbow amputation, with left 
median nerve paralysis, due to burns, rated as 100 percent 
disabling; bilateral hearing loss, rated as 40 percent 
disabling; burn scars, head, neck, left arm, left forearm, 
and base of right toe, rated as 30 percent disabling; and 
right sided tinnitus, rated as 10 percent disabling.  A 
combined 100 percent rating as been in effect since October 
16, 1985.

The Veteran has asserted that he is entitled to an increased 
rate of SMC on three bases:  blindness of his left eye, 
deafness in both ears, and the need for aid and attendance.  
Each theory of entitlement is discussed below.

SMC Based on Blindness of One Eye

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable if the veteran, as the result of service-connected 
disability, has suffered anatomical loss or loss of use of 
one hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, or complete organic aphonia with constant 
inability to communicate by speech.  38 U.S.C.A. § 1114(k).

The Veteran has asserted that he is entitled to SMC for 
blindness of one eye, as while he was on active duty, he was 
injured by a white phosphorous grenade explosion.

On VA examination in July 2009, the examiner noted the 
Veteran's concerns and history.  The examiner performed an 
eye examination and commented on specific events from the 
Veteran's service treatment records before opining that the 
loss of vision in the Veteran's left eye was not caused by, 
or a result of, the grenade injury which occurred in service 
on June 6, 1957.  In a September 2009 rating decision, the RO 
denied service connection for loss of vision.

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of SMC based on blindness of one eye, 
having only light perception, in this case.  The record 
clearly shows that the Veteran is not service connected for 
loss of vision.  As such, there is no legal basis for 
granting SMC based on blindness of one eye, having only light 
perception.  See 38 U.S.C.A. § 1114(k).

The pertinent legal authority governing special monthly 
compensation is clear and specific, and the Board is bound by 
such authority.  As, on these facts, the Veteran is not 
service connected for loss of vision, the claim for SMC based 
on blindness of one eye, having only light perception, must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the claim must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

SMC Based on Deafness of Both Ears

Special monthly compensation is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).

Deafness of both ears, having absence of air and bone 
conduction will be held to exist where examination in a 
Department of Veterans Affairs authorized audiology clinic 
under current testing criteria shows bilateral hearing loss 
is equal to or greater than the minimum bilateral hearing 
loss required for a maximum rating evaluation under the 
rating schedule.  38 C.F.R. § 3.350(a)(5).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1,000; 2,000; 3,000; and 4000 
Hertz (Hz)) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

In this case, on VA audiological evaluation in May 2008, pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
65
60
75
95
74
LEFT
55
60
75
85
69

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 48 percent in the left ear.

On VA audiological evaluation in August 2009, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
55
55
70
85
66
LEFT
55
60
70
75
65

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and 62 percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the May 2008 VA audiometric evaluation results in 
designation of no more than Level VII hearing in the right 
ear and Level VIII hearing in the left ear based on 
application of the reported findings to Tables VI, VIa, and 
VII.  These findings warrant a 40 percent rating under 38 
C.F.R. § 4.85, DC 6100.

Applying the criteria for evaluating hearing loss to the 
findings of the August 2009 VA audiometric evaluation results 
in designation of no more than Level VIII hearing in the 
right ear and Level VI hearing in the left ear based on 
application of the reported findings to Tables VI, VIa, and 
VII.  These findings also warrant a 40 percent rating under 
38 C.F.R. § 4.85, DC 6100.

According to the rating criteria, a maximum evaluation for 
hearing loss is available only when VA audiometric evaluation 
results in designations of Level XI hearing in both ears.  38 
C.F.R. § 4.85, DC 6100.  As the evidence does not demonstrate 
that the Veteran has Level XI hearing in both ears, 
entitlement to SMC on the basis of deafness of both ears 
cannot be granted.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).

SMC Based on Need for Regular Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

In adjudicating claims for SMC, VA must consider all of the 
enumerated factors listed in the regulation and, if at least 
one of the factors is present, SMC should be awarded.  Prejan 
v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 
9 Vet. App. 222 (1996)).

In the present case, service connection is currently in 
effect for right, below-the-elbow amputation, with left 
median nerve paralysis, due to burns, rated as 100 percent 
disabling; bilateral hearing loss, rated as 40 percent 
disabling; burn scars, head, neck, left arm, left forearm, 
and base of right toe, rated as 30 percent disabling; and 
right sided tinnitus, rated as 10 percent disabling.

In a Medical Statement for Consideration of Aid and 
Attendance or Housebound Benefit completed in March 2006, a 
VA physician indicated that the Veteran could only walk up to 
300 feet without assistance.  It was noted that the Veteran 
could leave home alone during the daytime but never at night.  
The physician indicated that the Veteran could feed himself, 
bathe himself, and perform toilet functions without 
assistance from another person.  However, the Veteran 
required assistance from another person in order to dress.  
It was noted that the Veteran remained in bed 10 hours per 
day.

In another Medical Statement for Consideration of Aid and 
Attendance or Housebound Benefit completed in April 2007, the 
same VA physician indicated that the Veteran could walk, 
leave home, and feed himself without assistance from another 
person.  However, it was noted that the Veteran needed 
assistance in order to bathe, perform toilet functions, and 
dress.  The examiner stated that the Veteran remained in bed 
eight to nine hours per day.

The Veteran stated in May 2007 that he required assistance 
with his medications, hearing aids, getting dressed, driving 
his car, bathing, and preparing his food.

An undated statement, M.E.D. states that she helps the 
Veteran dress, eat, drive, and keep track of his medication.  
She also said that she helps the Veteran exercise.

While the Veteran has not been shown to meet all the criteria 
listed in the above regulation, he has been shown to need 
assistance to dress and undress himself and to keep himself 
ordinarily clean and presentable.  He has also been shown to 
be unable to attend to the wants of nature on at least an 
intermittent basis.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the objective medical 
evidence of record demonstrates that his service-connected 
disabilities renders him so helpless as to be in need of 
regular aid and attendance of another person.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the provisions governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


